Name: Commission Regulation (EC) No 424/1999 of 26 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 27. 2. 1999L 52/4 COMMISSION REGULATION (EC) No 424/1999 of 26 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 27 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities27. 2. 1999 L 52/5 ANNEX to the Commission Regulation of 26 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 90,4 204 50,1 212 103,1 999 81,2 0707 00 05 068 120,6 999 120,6 0709 10 00 220 297,7 999 297,7 0709 90 70 052 117,8 204 176,4 999 147,1 0805 10 10, 0805 10 30, 0805 10 50 052 71,4 204 38,8 212 42,6 600 53,5 624 53,7 999 52,0 0805 20 10 204 97,2 999 97,2 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 54,9 204 71,1 464 76,8 600 89,4 624 68,7 999 72,2 0805 30 10 052 48,4 600 55,6 999 52,0 0808 10 20, 0808 10 50, 0808 10 90 060 31,3 388 135,9 400 83,4 404 87,3 508 59,4 512 108,7 528 106,0 706 107,2 720 111,6 728 67,1 999 89,8 0808 20 50 388 84,8 400 80,2 512 81,2 528 70,6 624 61,2 999 75,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.